17‐943‐cr 
United States v. Donohue 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 15th day of February, two thousand eighteen. 
                     
PRESENT:  RALPH K. WINTER, 
                    GERARD E. LYNCH, 
                    DENNY CHIN, 
                                         Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                  
                               v.                                                     17‐943‐cr 
                                                                                       
JUSTIN DONOHUE,                                                                              
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Lisa M. Fletcher, Paul D. Silver, Assistant 
                                                              United States Attorneys, for Grant C. Jaquith, 
                                                              Acting United States Attorney for the Northern 
                                                              District of New York, Albany, New York. 
 
                                                                
 
FOR DEFENDANT‐APPELLANT:                  James P. Egan, Assistant Federal Public 
                                          Defender, for Lisa A. Peebles, Federal Public 
                                          Defender for the Northern District of New 
                                          York, Syracuse, New York. 
 
              Appeal from the United States District Court for the Northern District of 

New York (Mordue, J.) 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED IN 

PART and the case is REMANDED for further proceedings.  

              Defendant‐appellant Justin Donohue appeals from a judgment entered 

March 23, 2017, revoking his supervised release and sentencing him to 10 monthsʹ 

imprisonment followed by 20 yearsʹ supervised release.  As a condition of Donohueʹs 

supervised release, the district court prohibited Donohue from having any 

unsupervised contact with any minor, including his nine‐year‐old son.  On appeal, 

Donohue challenges this condition on the basis that the district court failed to 

adequately explain the need for this condition, the condition is unrelated to the 

sentencing factors in 18 U.S.C. § 3553(a), and the restriction on contact with his son 

amounts to a greater deprivation of his liberty than necessary.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

                                     BACKGROUND 

              On February 8, 2008, Donohue pleaded guilty to receipt of child 

pornography in violation of 18 U.S.C. § 2252A(a)(2)(A).  He was sentenced to 10 yearsʹ 

                                            ‐ 2 ‐ 
 
imprisonment to be followed by 20 yearsʹ supervised release.  As part of the terms of his 

supervised release, the court imposed Special Condition 1: 

       The defendant shall not have any direct contact with a person under the age 18 
       unless it is supervised by a person approved of by the probation officer.  The 
       defendant shall not have indirect contact with a person under the age of 18 
       through another person or through a device (including a telephone, computer, 
       radio, or other means) unless it is supervised by a person approved of by the 
       probation officer.  The defendant shall reasonably avoid and remove himself 
       from situations in which the defendant has any other form of contact with a 
       minor.  J. App. 47. 
        
              Donohue completed his sentence and was released to supervision on May 

2, 2016.  On June 3 and 4, 2016, however, Donohue violated the terms of his supervised 

release by viewing sexually explicit videos of adults and nude pictures of children 

under the age of 18.  In February 2017, Donohue again violated the terms of his 

supervised release by using his employerʹs computer to search for child pornography. 

              On February 28, 2017, the Probation Office filed a revocation petition with 

the district court alleging that Donohue violated conditions of his supervised release by:  

(1) committing a federal offense by making knowingly false statements on three 

monthly probation reports denying that he (a) accessed the internet without 

authorization and (b) viewed pornography; (2) conducting internet image searches 

outside of his approved employment computer use; and (3) viewing images depicting 

sexually explicit conduct. 

              In anticipation of the revocation proceeding, Donohueʹs counsel submitted 

a letter to the district court requesting a modification to Special Condition 1 in the event 

                                            ‐ 3 ‐ 
 
the court imposed a new term of supervised release at the revocation hearing.  The 

letter explained that Donohue ʺhas a nine‐year‐old son who lives in Virginia,ʺ and 

ʺ[t]hey were able to build a relationship while [Donohue] was incarcerated, but have 

not been able to speak since [he] began his term of supervised release.ʺ  J. App. 59.  It 

also stated that Donohue ʺwould like to be able to talk to his son on the phone or via 

Skype, and perhaps eventually be able to receive visits from him.ʺ  J. App. 59. 

              At the revocation proceeding on March 21, 2017, Donohue admitted to the 

three violations.  Before the proceedings turned to sentencing, Donohueʹs counsel again 

requested that Donohue receive permission to interact with his nine‐year‐old son.  The 

district court explained that ʺ[a]ll [Donohue] has to do is discuss it with [the Probation 

Office] and work out a schedule and how it will be done.ʺ  J. App. 64. 

              Donohue was then sentenced to a 10‐month term of imprisonment and 20 

yearsʹ supervised release.  Among other conditions of supervised release, the district 

court reimposed the condition prohibiting Donohue from having any unsupervised 

contact with minors, redesignating it as Special Condition 2. 

              After the imposition of the sentence, defense counsel asked for 

clarification on Special Condition 2 and expressed ʺconcern[ ] how that would affect 

[Donohueʹs] relationship with his own children.ʺ  J. App. 69‐70.  The district court 

instructed Donohue that he has ʺgot to work with the probation officer on that,ʺ and 




                                            ‐ 4 ‐ 
 
that ʺ[a]s it stands right now, thereʹs no contact permitted, he will see [the probation 

officer] and will discuss it and work out a program for him.ʺ  J. App. 70.   

                Judgment was entered March 23, 2017.  This appeal followed. 

                                             DISCUSSION 

        A.     Applicable Law 

                We review the imposition of a special condition of supervised release for 

abuse of discretion.  United States v. Peterson, 248 F.3d 79, 82 (2d Cir. 2001). 1  Although 

sentencing courts have broad discretion to tailor conditions of supervised release, this 

discretion is not ʺuntrammeled,ʺ United States v. Amer, 110 F.3d 873, 883 (2d Cir. 1997), 

and we ʺwill carefully scrutinize unusual and severe conditions,ʺ United States v. Myers, 

426 F.3d 117, 124 (internal quotation marks and citation omitted).    

                A sentencing court may impose special conditions of supervised release, 

but the conditions (1) must be reasonably related to certain prescribed sentencing 

factors in 18 U.S.C. § 3553(a), including ʺthe nature and circumstances of the offense and 

the history and characteristics of the defendant,ʺ id. § 3553(a)(1), the need to deter 

criminal conduct, id. § 3553(a)(2)(B), the need to ʺprotect the public from further crimes 

of the defendant,ʺ id. § 3553(a)(2)(C), and the need to ʺprovide the defendant with 

needed educational or vocational training, medical care, or other correctional treatment 
                                                 
1       The Government argues that Donohue did not ʺobject in the district courtʺ to the imposition of 
the special condition at issue, and asks us to review Donohueʹs sentence for plain error.  We reject the 
argument that the plain error standard applies.  While Donohueʹs objection could have been clearer, he 
sought a modification of the condition prior to sentencing, and at sentencing, his counsel repeatedly 
asked for clarification of the condition and expressed concern about how it would affect Donohueʹs 
relationship with his son. 

                                                   ‐ 5 ‐ 
 
in the most effective manner,ʺ id. § 3553(a)(2)(D); (2) must not involve any greater 

deprivation of liberty than is reasonably necessary to achieve the purposes of 

sentencing; and (3) must be consistent with any pertinent policy statements issued by 

the Sentencing Commission.  18 U.S.C. § 3583(d).  

              Because it is well established that a parentʹs interest in maintaining a 

relationship with his or her child is protected by the Due Process Clause of the 

Fourteenth Amendment, Wilkinson v. Russell, 182 F.3d 89, 103‐04 (2d Cir. 1999), a 

condition of supervised release that prevents a father from seeing his son outside the 

presence of an approved monitor is a severe one subject to careful scrutiny, see Myers, 

426 F.3d at 126 (explaining that we must ʺcarefully examineʺ a special condition that 

implicates a constitutionally protected interest). 

              The constitutional privileges attached to the parent‐child relationship are 

not, however, absolute.  Id. at 125.  Indeed, due process protection extends to a non‐

custodial, biological parent only where the parent has demonstrated ʺa full commitment 

to the responsibilities of parenthood by coming forward to participate in the rearing of 

[the] child.ʺ  Lehr v. Robertson, 463 U.S. 248, 261 (1983) (internal quotation marks and 

brackets omitted).   

              In United States v. Myers, we held that where a district court imposes a 

condition of supervised release that restricts contact with a defendantʹs child, it must 

answer the following questions:  ʺ(1) what the goal of the condition is; (2) if the goal is 



                                             ‐ 6 ‐ 
 
to protect [a defendantʹs] own child, whether an adequate record can be developed to 

support it; (3) whatever the goal of the condition, whether [the defendant] has any 

constitutionally protected right to a relationship with his child; and (4) what terms of 

the condition are necessary and not a greater deprivation of any identified liberty 

interests than reasonable to achieve the sentencing goal.ʺ  426 F.3d at 130. 

       B.   Application 

              Donohue argues that the district court failed to explain why the condition 

was reasonably necessary to achieve the goals of sentencing.  Further, he contends that 

the court failed to tailor the condition to provide no greater deprivation of liberty than 

necessary and instead delegated to the probation office any decision as to whether and 

how to supervise Donohueʹs contact with his child. 

              We conclude that remand is necessary.  Whether the purpose of the 

condition was to protect other children or to protect Donohueʹs son, the district court 

was required to create a full record to determine whether Donohue has any parental 

rights that triggered due process concerns.  See Myers, 426 F.3d at 128.  The district court 

did not develop an adequate record in this case. 

              First, the court did not explicitly identify the sentencing goal of the 

condition.  The court may very well have prohibited any contact with minors because 

Donohue had previously had a sexual relationship with a person under the age of 18, 

and his conviction related to the receipt of a substantial amount of child pornography, 



                                            ‐ 7 ‐ 
 
establishing his sexual interest in children.  Although the ʺ[p]rotection of other children 

would therefore be a reasonable and well‐supported goal,ʺ Myers, 426 F.3d at 127, 

consistent with ʺthe need to protect the public from further crimes of the defendant,ʺ  

U.S.S.G. § 5D1.3(b)(1)(C), the district court was still required to ʺmake findings as to 

whether [Donohue] has any constitutionally protected liberty interest in his relationship 

with his son,ʺ  Myers, 426 F.3d at 127.  It did not do so. 

              Second, it is not clear from the record whether the goal of the condition 

was to protect Donohueʹs son.  As we explained in Myers, if the goal of the condition is 

to protect the child, the court ʺwill need to develop a record demonstrating the danger 

to that child.ʺ  Id. at 127‐28.  Here, the district court did not make any specific findings 

as to whether Donohue posed a threat to his own son, and, if so, how or why.  Although 

Donohue was convicted for receiving child pornography, including pornography 

involving young boys, the record does not indicate that he had any sexual interest in his 

son or any interest in using his son to gain access to other children. 

              Third, the record is not clear as to whether Donohueʹs relationship with 

his son ʺis sufficiently established to merit constitutional protection.ʺ  Myers, 426 F.3d at 

128.  Both Donohue and the Government concede that there remains an open question 

whether Donohue fits the description of a ʺnon‐custodial, biological parent who 

demonstrates a full commitment to the responsibilities of parenthood,ʺ such that the 

relationship triggers due process concerns.  Id. (internal quotation marks omitted).  



                                             ‐ 8 ‐ 
 
Donohue maintains that he had a relationship with his son while incarcerated and 

wishes to continue such a relationship.  The Government, on the other hand, alleges 

that Donohueʹs son lives out of state, he has had no active role in his upbringing, and he 

has not officially established his paternity.  We cannot determine from the record 

whether Donohueʹs relationship with his son is constitutionally protected. 

              Lastly, we are unable to determine whether the terms of the condition 

represent a ʺgreater deprivation of liberty than is reasonably necessaryʺ without 

knowing whether the restriction on contact implicates a constitutionally protected 

interest.  18 U.S.C. § 3583(d)(2); see Myers, 426 F.3d at 128 (explaining that if a 

fundamental liberty interest is implicated by a special condition of supervised release, 

ʺour application of [this standard] must reflect . . . heightened constitutional concernsʺ).  

Assuming Donohue does have a protected interest, the district court failed to articulate 

why such a severe and absolute intrusion on the fundamental right to familial 

association was necessary under the circumstances.  See Lehr, 463 U.S. at 261 (an 

individualʹs ʺinterest in personal contact with his child acquires substantial protection 

under the Due Process Clauseʺ).  

              Rather than tailoring the condition, the court broadly prohibited any 

contact with minors and delegated the entirety of Donohueʹs contact with his son ‐‐ if 

any ‐‐ to the probation office.  See Peterson, 248 F.3d at 85 (2d Cir. 2001) (ʺIf [defendant] 

is required to participate in a mental health intervention only if directed to do so by his 



                                             ‐ 9 ‐ 
 
probation office, then this special condition constitutes an impermissible delegation of 

judicial authority to the probation officer.  On the other hand, if the District Court was 

intending nothing more than to delegate to the probation officer details with respect to 

the selection and schedule of the program, such delegation was proper.ʺ (internal 

citations omitted)).  The district court did not have the discretion to delegate this 

responsibility under the circumstances.  See Myers, 426 F.3d at 130 (ʺ[T]he district court 

may not improperly delegate [the determination of whether a special condition is 

necessary] to the probation office.ʺ (emphasis omitted)).   

                Accordingly, we conclude that it was not within the discretion of the 

district court to impose such a broad condition of supervised release without 

developing an adequate record to support its validity.  We therefore remand the case to 

the district court for resentencing only with respect to Special Condition No. 2.  If 

Donohue establishes that he has a right to associate with his son, then the district court 

will need to tailor any sentencing conditions to infringe that right no more than 

reasonably necessary.   

                Accordingly, we VACATE IN PART and REMAND for further 

proceedings. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 10 ‐